Motion Denied and Order filed June 21, 2012




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00508-CR
                                    ____________

                     YOLANDA MARIE WILLIAMS, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 176th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1315703


                              ABATEMENT ORDER

       According to the information provided to this court, on May 22, 2012, appellant
filed a notice of appeal from her conviction for aggravated assault. The trial court
certified that appellant has the right to appeal. Appellant requested appointment of
counsel, and the trial court granted her request and determined that she is indigent for
purposes of employing counsel and paying for preparation of the appellate record. To
date, this court has not been notified that counsel has been appointed.
       On June 12, 2012, appellant filed in this court a pro se request for bail pending
appeal. The trial court originally set bond at $0. The motion for bail filed in this court is
denied, and the issue of bail pending appeal will be referred to the trial court.

       We abate the appeal and remand the case for the trial court to consider the
appointment of counsel and appellant’s request for bond. The clerk’s record in this
appeal has not been filed and is due July 23, 2012. The judge of the 176th District Court
shall instruct the Harris County District Clerk to include the court’s determination on the
appointment of counsel and appellant’s request for bond pending appeal in the clerk’s
record. The clerk’s record remains due to be filed with the clerk of this court on or
before July 23, 2012.

       The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when the clerk’s
record is filed in this court. The court will also consider an appropriate motion to
reinstate the appeal filed by either party, or the court may reinstate the appeal on its own
motion.




                                       PER CURIAM